DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed on December 6, 2020 in which claims 13-24 are pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 13-15 and 18, 19, 22-24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferguson et al. (U.S. Patent No. 9,315,178).
 	In regard to claim 13, Ferguson et al. discloses a method for operating an autonomous vehicle, the method comprising the following steps: 
 	transmitting status data to a processing unit, which is independent of the autonomous vehicle, using a wireless communications link (see at least col. 3 line 64-col. 4 line 24 and col. 10 lines 51-54); 
 	monitoring a function of the autonomous vehicle by the independent processing unit while taking the status data into account (see at least col. 3 line 64-col. 4 line 24); 
(see at least col. 4 lines 15- 24); 
 	based on the detecting of the malfunction, determining, by the independent processing unit, target data for guiding the autonomous vehicle to a stopping position(see at least col. 4 lines 15- 24); 
 	transmitting the target data to the autonomous vehicle, the autonomous vehicle being guided to the stopping position using the target data (see at least col. 12 lines 50-64); and determining a position of the autonomous vehicle using signals from the wireless communications link, the determined position being taken into account when determining the target data (see at least col. 4 line 7 vehicle position implicitly transmitted to the server via radio link).

 	In regard to claim 14, Ferguson et al. discloses wherein the target data include a trajectory along which the autonomous vehicle is safely able to reach the stopping position, or the target data include control commands for actuators of the autonomous vehicle, which cause the autonomous vehicle to be safely guided to the stopping position along a trajectory when the control commands are executed by the actuators (see at least col. 4 lines 18-21).

 	In regard to claim 15, Ferguson et al. discloses wherein the independent processing unit is a server or is provided by a Cloud computing service (see at least col. 3 line 65-col. 4 line 10).
 	In regard to claim 18, Ferguson et al. discloses wherein when the malfunction of the autonomous vehicle is detected, a warning is transmitted to other vehicles in an environment of the autonomous vehicle (see at least col. 15 lines 58-65).

 	In regard to claim 19, Ferguson et al. discloses wherein positions of other vehicles in an environment of the autonomous vehicle are determined, and the positions of the other vehicles in the environment are taken into account when the target data are determined and/or are used for determining evasive trajectories for the other vehicles in the environment (see at least col. 4 lines 7-10).

As to claims 22-24, they are apparatus claims that recite substantially the same limitations as method claim 13.   As such, claims 22-24 are rejected for substantially the same reasons given for the claims 13 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. Patent No. 9,315,178) in view of Zuccotti et al. (US 2009/0292459).
 	In regard to claims 16 and 17, Ferguson et al. meets the limitations of claim 13 but does not particularly disclose wherein the independent processing unit is part 
of a further vehicle that is located within a predefined distance from the autonomous vehicle; wherein: (i) a software component, which is called up by the further vehicle via a wireless communications link from a server or a Cloud computing service, is used to generate the target data, and/or (ii) a map is used to generate the target data, which is stored in the independent processing unit.
 	Zuccotti et al. discloses wherein the independent processing unit (ECU 16) is part of a further vehicle  (vehicle B)that is located within a predefined distance from the autonomous vehicle (see at least [0015],  [0017], [0025], [ 0051], [0061]); wherein: (i) a software component, which is called up by the further vehicle via a wireless communications link from a server or a Cloud computing service, is used to generate the target data, and/or (ii) a map is used to generate the target data, which is stored in the independent processing unit (see at least [0004], [0030], [0056], [0058], [0059] and Fig. 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ferguson et al.  with the features of Zuccotti et al. because such modification would provide a system for cooperatively geolocating an event that will eliminate or at least reduce the dependence upon the characteristics of the telematic equipment of motor vehicles (as suggested by Zuccotti et al. in [0006]).


20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. Patent No. 9,315,178) in view of Hogenmuller et al. (US 2016/0103450).
 	In regard to claims 20 and 21, Ferguson et al. an autonomous vehicle, comprising: 
a control unit (see at least col. 3 line 64-col. 4 line 24); 
 	at least one wireless communications device (see at least col. 3 line 64-col. 4 line 24 and col. 10 line 51-54); 
 	the autonomous vehicle configured to: 
transmit status data to a processing unit, which is independent of the autonomous vehicle, using the wireless communications link (see at least col. 3 line 64-col. 4 line 24), the independent processing unit configured to monitor a function of the autonomous vehicle while taking the status data into account (see at least col. 3 line 64-col. 4 line 24), and when a malfunction of the autonomous vehicle is detected, determine target data for guiding the autonomous vehicle to a stopping position (see at least col. 4 lines 18-21), and transmit the target data to the autonomous vehicle the autonomous vehicle being guided to the stopping position using the target data (see at least col. 12 lines 50-64),, wherein a position of the autonomous vehicle using signals from the wireless communications link, the determined position being taken into account when determining the target data (see at least col. 4 line 7 vehicle position implicitly transmitted to the server via radio link).

 	Hogenmuller et al. discloses the above limitations (see at least [0052]-[0053]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ferguson et al. with the redundant actuator features of Hogenmuller et al. in order to reduce  failure of an actuator controller and failure rate of the system to thereby ensure that in the event of a failure of a power supply system at least one of the two computer units continues to be supplied with electrical power.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US Patent No.10,185,999, US 2019/0318041 and
US 2018/0373268 define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661